Citation Nr: 0205796	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  93-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a home loan guaranty 
indebtedness in the original amount of $8,656.50, plus 
accrued interest.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant had active service from December 1973 
to December 1977, and from January 1981 to March 1984.

The Department of Veterans Affairs (VA) loan guaranty 
indebtedness was established against the veteran in October 
1989, in the amount of $8,656.50, plus accrued interest.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in October 1998, the Board reversed a 
December 1990 decision of the St. Petersburg, Florida, 
Regional Office's (RO's) Committee on Waivers and Compromises 
(Committee) that had found that the veteran had acted in bad 
faith in the creation of the debt.  The Board concluded that 
there was no legal bar to consideration of a waiver.  The 
claim was remanded to the RO for additional development and 
the re-adjudication of the waiver request based upon whether 
the collection of the indebtedness from the veteran would 
violate the principles of equity and good conscience.  

In August 2001, the RO issued a supplemental statement of the 
case that denied the veteran's waiver request in accordance 
with the principles of equity and good conscience.  The appeal 
was returned to the Board for further appellate review.  

The veteran has not challenged the validity of the loan 
guaranty indebtedness.  Accordingly, the Board limits its 
consideration to the issue of waiver as shown on the 
preceding page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There was a default in the veteran's VA guaranteed loan 
necessitating a repossession and sale of the subject property 
used as security for the loan, resulting in the veteran's 
loan guaranty indebtedness of $8,656.50, plus accrued 
interest.

3.  The veteran was at fault in the creation of the loan 
guaranty indebtedness.  

4.  The veteran would be unjustly enriched if a waiver of his 
loan guaranty indebtedness were granted.  

4.  The veteran's income, with consideration of the costs of 
life's basic necessities, has not been shown to be 
insufficient to permit repayment of his loan guaranty 
indebtedness.  It has not been demonstrated that the 
repayment of that indebtedness has resulted or would result 
in excessive financial difficulty.  Repayment of this 
indebtedness has not and would not be inequitable.


CONCLUSIONS OF LAW

1.  Following default on the VA guaranteed loan, there was a 
loss of the property which constituted the security for the 
loan and a loss by the VA on the loan guaranty.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (2001).

2.  Recovery of the veteran's loan guaranty indebtedness, in 
the amount of $8,656.50, plus accrued interest, did not and 
would not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2001).  The 
claim is for entitlement to a waiver of a loan guaranty 
indebtedness.  The veteran filed a substantially complete 
application in November 1990.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  At the time 
that the veteran filed his claim in November 1990, he 
provided a financial status report that was pertinent to his 
request for a waiver.  He filed updated financial information 
in September 1997 and July 1999.  He was advised by the RO of 
the type of evidence lacking to demonstrate entitlement to a 
waiver of his loan guaranty indebtedness in the December 1990 
waiver decision; the April 1991 statement of the case; the 
March 1996 supplemental statement of the case (SSOC); the 
July 1995 and November 1996 remands from the Board; the June 
1997 supplemental statement of the case; the October 1998 
decision and remand from the Board; and an August 2001 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

Further, although in April 1998, the Board had vacated its 
prior November 1997 denial of a waiver and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
appellant.  Examination of the now-vacated decision reveals 
that the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's November 1997 denial, the appellant has 
already had an extensive advisement of the evidence that 
would be required to substantiate this claim.

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained pertinent financial records 
pertaining to the creation of the indebtedness, and financial 
information from the veteran.  It does not appear that there 
are any additional pertinent records to be requested or 
obtained.  There is more than sufficient evidence of record 
to decide this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO and the committee, and thus VA has satisfied its 
duties to inform and assist the appellant in this case.  
There is no prejudice to the veteran in the Board's 
consideration of the VCAA regulations in the first instance, 
as the regulations do not provide additional substantive 
rights than those provided by the VCAA.  Further development 
and further expending of VA's resources is not warranted.  

Factual Background

The documentary evidence before the Board supports the 
following factual summary:

In November 1983, the veteran and his spouse purchased a newly 
manufactured mobile home in Jacksonville, Florida for $17,010, 
utilizing a 14.5 percent VA guaranteed loan in the amount of 
$17,313.67, expending no money in the transaction.  Monthly 
payments on the loan for principal, interest, and insurance 
totaled $264.00.  

In conjunction with obtaining the loan, the veteran executed a 
VA Application for Guaranty of Loan to Purchase Mobile Home, 
VA Form 26-8641.  In that document, the veteran certified and 
agreed to repay VA any claim which VA would be required to pay 
the note holder on account of default under the terms of the 
loan.  He also acknowledged that he was aware that he would 
not be relieved from his indemnity obligation to VA unless a 
creditworthy veteran was found to assume the loan and 
substitute his or her entitlement for the veteran's.  In 
qualifying for the loan, the veteran reported that he had been 
on active duty with the United States Navy for 9 years.  His 
gross monthly pay was noted to be $1,500 per month.  The 
veteran's spouse was noted to work with a gross weekly pay of 
$130, or $520 per month.  They reported one minor dependent.  
It was noted that he had assets of $15,000.00 consisting of 
automobiles and furniture.  His liabilities consisted of 
$370.00 monthly payments for car loans.  The balances due were 
not listed.  

The veteran's service personnel records indicate that he was 
released from active service with the U. S. Navy in March 
1984 due to a medical disability.

The mortgage holder notified VA in February 1985 that the 
veteran had an uncured default since February 1985.  It was 
reported that the veteran's mobile home was now located in 
New York State and he had no telephone.  The mortgage holder 
claimed that it had sent the veteran notification by mail.

The veteran's spouse directly contacted VA in March 1985.  
She claimed that they would make their account current within 
two weeks time.

In April 1985, the veteran's mortgage holder notified VA that 
the veteran had an uncured default on his loan since March 1, 
1985.  The mortgage holder claimed that it had no way of 
contacting the veteran.  In late April 1985, the mortgage 
holder informed VA that the veteran's uncured default now 
existed since April 1, 1985.  It was claimed that the veteran 
did not respond to its mailings and it did not have a field 
representative in New York that could directly contact the 
veteran.  

The veteran's spouse directly contacted VA in May 1985.  She 
asserted that one half of the mortgage delinquency had just 
been sent and the balance would be sent May 31st.  The spouse 
reported that they had experienced trouble with their 
insurance and would obtain their own and forward a copy of 
the policy with the loan payment.

A Notice of Default (VA Form 26-6850) sent to VA from the 
mortgage holder in July 1985 reported that the veteran had 
missed his June 1985 mortgage payment.  The veteran's monthly 
income and obligations were unknown.  He was noted to have 
retired and his spouse's employment was unknown.  The veteran 
claimed that the reason for the default was his recent move 
to the state of New York.  He promised to make the June 1985 
payment, but was not sure when he would make the July 1985 
payment since he recently changed jobs and was in financial 
difficulties.  It was reported that the veteran's attitude 
toward default was "good."

The mortgage holder notified VA on nine different occasions 
between July 1985 and December 1987 about the veteran's 
continued defaults.  In July 1985, the mortgage holder noted 
that it had directly contacted the veteran about his 
continued arrears in payments.  It was reported that the 
veteran had not been very cooperative and claimed that his 
wife had mailed a payment that same month.

A Notice of Default was received by VA in August 1986.  It 
was reported that the veteran had an uncured default since 
July 1, 1986.  The total amount of the default, including 
principal, interest, taxes, and insurance, was $530.00.  The 
veteran's employment was reported to be "retired U. S. 
Navy" and his spouse was listed as a housewife.  The reason 
for his default was "money problems."  The veteran's 
monthly income was unknown and his attitude toward default 
was "OK."  It was remarked that the loan servicing agent 
had an arrangement with the veteran to make his account 
current by late August 1986 and would continue to service the 
account until it was current.  

In December 1986, the loan servicing agent reported that 
arrangements had been made with the veteran to bring his 
account up-to-date with extra payments.  In September, 1987, 
the loan servicing agent noted that it had continued to 
contact the veteran by mail, but no payment arrangement or 
insurance policy had been received from the veteran.  In 
December 1987, it was reported that prospects of collecting 
were guarded as it had experienced much difficulty in 
contacting the veteran.  By February 1988, it was reported 
that the veteran had an uncured default since June 1987 with 
$1,945.78 in delinquent payments.

The loan servicing agent notified VA in August 1988 of its 
intention to foreclose on the veteran's loan.  It was 
reported that the veteran had broken "promise after 
promise" to pay arrears.  The veteran's account had an 
uncured default since October 1987 with a total delinquency 
with late charges totaling $2,685.72.  His loan balance with 
principal and accrued interest was $15,699.24.  

The mobile home was repossessed in December 1988.  An 
appraisal conducted in February 1989 found the veteran's 
mobile home to have a retail book value of $10,485.00.  A 
claim against VA's home loan guaranty was filed in March 
1989.  It was noted that the cut-off date for the loan's 
computation was December 12, 1988.  The principal plus 
interest and expenses totaled $20,266.61.  After subtracting 
the gross proceeds from liquidation (projected) of 
$10,485.00, the total indebtedness was $9,781.61.  The mobile 
home was sold in July 1989.  The mortgage holder submitted a 
final claim on VA's loan guaranty in September 1989.  On this 
form the veteran's final principal, interest, and expenses 
were calculated as $20,374.48.  After subtracting the gross 
proceeds from liquidation of $4,000.00, the total 
indebtedness was $16,374.48.  The mortgage holder claimed the 
full amount of VA's loan guaranty of $8,656.84.  In October 
1989, VA contacted the mortgage holder and informed it that 
the full loan guaranty was in the amount of $8,656.50 and 
that a check for this amount would be issued.

The veteran submitted a claim for waiver of recovery of a 
loan guaranty indebtedness in November 1990.  His 
representative contended that the veteran was not properly 
notified of the incurrence or the amount of this debt.  
Attached to the claim was a Financial Status Report (FSR).  
The veteran reported that he was separated and did not list 
the name of his spouse or any financial information about 
her.  He stated that he was employed as a maintenance 
assistant with a state hospital.  His monthly net income was 
$1,512.18.  The veteran noted that his expenses included 
child support and debt on the purchase of an automobile and 
boat.  It was reported that he had acquired $17,000.00 of 
debt for an automobile in March 1990 and $13,200.00 of debt 
for a boat in August and September 1990.  He was currently 
$1,300.00 in arrears on these debts.  The veteran's monthly 
expenses were reported at $1,570.00 with a $57.82 shortfall.  
He noted that he would pay his bills as the money became 
available.

The Committee rendered a decision on the veteran's request 
for a waiver of recovery in late December 1990.  It was 
determined, based on the veteran's actions when his account 
became delinquent, that he had acted in bad faith.  
Therefore, his claim for waiver was denied.  By letter of 
January 1991, the RO notified the veteran of this decision.   
He was also informed of the amount of his indebtedness and 
that his VA compensation would be withheld until the 
indebtedness was fully repaid.  It was requested that the 
veteran contact the RO in order to set-up a payment 
arrangement.

In a notice of disagreement received in February 1991, the 
veteran claimed that during the year proceeding his mobile 
home's repossession, he had not lived in it.  He asserted 
that he had separated from his spouse and, afterwards, did 
not reside in the mobile home.  His representative claimed 
that he had contacted the RO and the mortgage holder on the 
veteran's behalf after he started to have difficulties with 
his loan repayment.  It was noted that the veteran had agreed 
to double his monthly payments until his arrears were gone.  
The veteran asserted that he had tried to meet those 
payments, but his subsequent separation from his wife and 
resulting child support payments had made it impossible.

The veteran was issued a statement of the case (SOC) in April 
1991.  He was notified that there was no showing of bad faith 
on his part, but he was still at fault in creating the debt.

In his substantive appeal of June 1991, the veteran claimed 
that a hardship was created for him after he had been 
discharged from the U. S. Navy.  He asserted that he had 
never been able to make the same salary as he had received in 
the military.  The veteran claimed that he had tried to work 
with VA and his lender to correct his arrears as was noted by 
his VA representative.  He alleged that he had notified his 
lender in March 1984 of his relocation of his mobile home to 
New York and his current telephone number and address.  The 
veteran asserted that he had been unable to keep his promises 
to his lender because of his continuing financial 
difficulties.  He contended that the RO had made its decision 
solely based on the information provided by his lender and 
not given appropriate weight to his own statements.  The 
veteran also informed VA that he was in the process of 
claiming bankruptcy.  He claimed that he was now living in 
Florida and worked at a job that paid minimum wage.

In July 1995, the Board remanded this case to the RO so that 
the veteran could be provided with an accounting of his loan 
guaranty indebtedness, ascertain if the veteran had filed for 
bankruptcy, and provide him with the opportunity to submit an 
updated FSR.

The RO provided the veteran with an accounting of his loan 
guaranty indebtedness in October 1995.  His original total 
indebtedness was noted to be $8,656.50.  By letter of January 
1996, the RO requested that the veteran submit documentation 
that he had filed for, or received, a bankruptcy judgment.  
It was also requested that he submit an updated FSR.  He was 
warned that his failure to submit this information in a 
timely manner would result in a decision based on the 
evidence of record.

The Committee reached a decision in March 1996 that the 
veteran had acted in bad faith in the default on his 
mortgage.  To support this finding the Committee noted that 
the veteran had moved his mobile home to New York without 
notifying the lender, he was consistently in default for many 
years, he had failed to keep promises to recoup the arrears, 
he had ignored VA's attempts to assist him, and he had 
abandoned the mobile home without notice.  The veteran was 
notified of this decision in a SSOC issued that same month.

The veteran's representative submitted a VA Form 1-646 in 
September 1996.  It was noted that the veteran had not 
responded the RO's request of January 1996 and all attempts 
by the representative to contact the veteran had failed.

In a remand issued by the Board in November 1996, it was 
noted that the veteran may currently be residing in Florida.  
It was noted that the RO's correspondence to him had been 
sent to a New York address.  The Board requested that the RO 
attempt to ascertain the veteran's current address and send 
copies of his indebtedness accounting and request an up-to-
date FSR.  

Information received from the veteran's credit report dated 
in December 1996 listed an address in New York.  The RO sent 
the requested information to this address and received a 
return receipt in December 1996 signed by [redacted].  A 
SSOC was again issued in June 1997 to this New York address 
that denied the veteran's request for a waiver of recovery of 
his indebtedness on the basis that he had acted in bad faith.

The veteran's representative submitted a VA Form 646 in 
September 1997.  It was noted that the return receipt had not 
been marked for restricted delivery to the veteran himself.  
The representative contended that the signature of the 
veteran's estranged wife did not prove that the veteran had 
actually received the VA mailing.  It was noted that the 
veteran's ex-spouse had previously claimed an apportionment 
of the veteran's VA compensation and, therefore, had a 
conflict of interest.

The Board received a completed FSR from the veteran in 
October 1997.  He claimed that he currently was married and 
noted an address in New York State different from that used 
by the RO in December 1996.  He claimed that both he and his 
spouse were currently unemployed and that their expenses far 
exceeded their income, with a negative monthly balance of 
$683.  The veteran asserted that he had debt obligations for 
car purchases and attorney fees.  He also noted that his 
daughter had "Schwacmann-Diamond Syndrome" that resulted in 
staggering medical and travel expenses.

In October 1998, the Board issued a decision in this case, 
finding that there was no indication of bad faith on the 
veteran's part, and that consideration of a waiver was not 
automatically precluded on that basis.  The matter was 
remanded to the RO for additional development, including the 
request for updated financial information from the veteran, 
and the readjudication of the veteran's request for a waiver 
under the principles of equity and good conscience.  

In July 1999, the veteran submitted the updated financial 
status report.  In the report, it was noted that he lived 
with his spouse and two dependent children.  He showed a 
combined monthly net income for him and his spouse of 
$3,698.68, which included Navy retirement pay and VA 
disability compensation totaling $455.  He reported total 
monthly expenses of $998, and monthly payments to creditors 
of $1,509.00.  After payment of the reported monthly expenses 
and creditors debts, the balance remaining was computed to be 
$1,191.68.  The veteran reported assets totaling $104,000, 
that included three vehicles, valued at a total of $29,000, 
and a boat, trailer or camper valued at $30,000.  He reported 
that the unpaid amount of his debts were $58,500.  He was 
past due on one of his debts in the amount of $2,000.00, but 
was current on his other four reported debts.  

In August 2001, the RO issued a supplemental statement of the 
case in which it was noted that the loan guaranty 
indebtedness had been collected in full.  It was determined 
in that decision that the veteran was significantly at fault 
in the creation of the loan guaranty indebtedness, and that 
the collection of the debt did not cause undue hardship to 
the veteran.  It was concluded that collection of the 
veteran's loan guaranty indebtedness was not against the 
principles of equity and good conscience.  The veteran's 
request for a waiver was denied on that basis.  

Analysis

The law precludes waiver of recovery of any indebtedness 
where any one of the following elements is found to exist:  
(1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 1991).  In the Board's October 1998 decision, 
this question was resolved in favor of the veteran, finding, 
in essence, that there was no showing of fraud or 
misrepresentation, and that a reasonable doubt had been 
raised regarding whether there was an indication of bad faith 
on the part of the veteran in the creation of the debt.  
Therefore, there is no statutory bar to waiver of recovery of 
the overpayment.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the loan guaranty 
indebtedness would be against equity and good conscience, in 
which case recovery of that overpayment must be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.964, 1.965.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider, and in fact has considered, all of these 
specifically enumerated elements.  However, the issues of 
fault, unjust enrichment, and undue hardship are more 
significant to the case before the Board.  

VA's working definition of "fault" is "[t]he commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

It is the veteran's contention that he should be granted a 
waiver of his loan guaranty indebtedness since circumstances 
had changed so dramatically from the time that he obtained 
the loan for the purchase of the mobile home, that he was no 
longer able to make the payments on the loan.  He essentially 
believes that because of this he was not at fault in the 
creation of the debt.  Specifically, he states that following 
the purchase of the mobile home, he was separated from the 
Navy and was unable to match his Navy salary; he was 
thereafter separated from his spouse requiring that he make 
substantial child support payments at the time of the default 
on the loan.  He further noted that his child had a 
debilitating disease requiring additional expenditures.  This 
left him without funds to maintain payments on the loan, and 
necessitated the repossession of the mobile home and the 
creation of the loan guaranty indebtedness.  He argues that 
since he did not intend to default on the loan and, in fact, 
cooperated with VA to avoid repossession, he should not be 
held responsible for the repayment of that indebtedness.  He 
further argued that the collection of the indebtedness has 
caused his family a considerable hardship.  He has requested 
a waiver on that basis.  

In the present case, notwithstanding the fact that the 
appellant claims that he had done everything feasible to 
avoid the foreclosure, he remained at all times in direct 
control of the subject property and debt obligation.  
Following several years of delinquent payments on the loan, 
the appellant argues that because of the loss of his Navy 
income and mounting family problems and associated personal 
debts, it was no longer practical for him to meet his mobile 
home debt obligation.  He argues further that he no longer 
resided in the mobile home at the time of its repossession.  
Regardless, the fact that the veteran had continuous and 
exclusive control over the fate of the VA guaranteed loan is 
irrefutable.  

The Board notes that the appellant had been able to purchase 
and maintain his ownership of the subject property under 
favorable conditions by obtaining the VA guaranteed loan in 
the first place.  Unfortunately, based upon personal 
financial circumstances, he could no longer make the 
payments.  

But certainly, the appellant could not have expected VA to 
ensure that the veteran would have a stable income in 
addition to guaranteeing payment on the loan obligation.  The 
appellant's responsibility for payment under that loan 
obligation was not contingent upon the veteran's continued 
employment in the U.S. Navy or whether it was advantageous 
for him to maintain his loan payments.  The appellant was in 
direct control of his financial situation, choosing how to 
spend available funds.  It was incumbent upon him to take 
those actions expected of a person exercising a high degree 
of care, with due regard to his contractual responsibility to 
the Government, or accept the consequences for not doing so.  

It is significant to note that throughout the veteran's 
ownership of the subject property he was in receipt of a 
military disability retirement pension.  It is also 
noteworthy that it was the veteran's choice to move the 
mobile home from Florida to New York, presumably in search of 
employment.  Further, there is no indication that the veteran 
was not employable at the time of the eventual repossession 
in 1987.  Throughout that time, the total monthly payments on 
the mobile home remained substantially the same at under 
$270.  The Board finds that the appellant had simply 
determined that it was no longer financially advantageous for 
him to make the loan payments or to maintain the ownership of 
the subject property.  It was his arrival at that decision 
that caused the repossession of the mobile home and the 
default on the VA loan, and that decision directly resulted 
in the creation of the loan guaranty indebtedness.

It is clear that the veteran's actions were not those 
expected of a person exercising a high degree of care, with 
due regard for his contractual responsibilities to the 
Government.  The Board is concerned with the veteran's 
"commission or omission of acts resulting in the creation of 
the debt."  When considering the available evidence, it is 
reasonable to conclude that the veteran should be held 
responsible for the consequences of his failure to simply 
meet his mobile home loan obligation, namely, the default of 
the VA guaranteed loan and the repossession of the subject 
property.  The veteran's alleged attempts to make arrearage 
payments over several months of defaults may be relevant to 
mitigation, but it is not the critical issue.  The veteran's 
eventual total abandonment of his contractual obligation 
under the loan is the critical issue.  By definition, the 
veteran must be considered at fault.

In summary, the veteran made financial choices that he 
believed were in his family's best interest; in so doing, he 
unilaterally agreed to accept the consequences of those 
choices.  Those consequences included the considerable 
financial harm his decisions and actions eventually caused 
others, namely VA.  

In a waiver determination, the Board is required to consider 
whether the granting of a waiver would provide an unjust 
enrichment to the appellant.  The appellant has been credited 
for the payment of his loan payment until September 1, 1987.  
Although the appellant denies that he resided in the mobile 
home, the evidence demonstrates that the appellant owned the 
premises through at least December of 1988, when it was 
repossessed.  Having done so, he received at least 15 months 
of free home ownership, regardless of whether he used the 
benefit or not.  Valued in terms of the monthly payments, 
$264, the appellant saved or could have saved at least $ 
3,960 in mortgage or rental payments.  Regardless of whether 
the veteran actually lived in the premises (there has been no 
evidence submitted demonstrating that he did not), this 
amount is a substantial asset that would be obtained unjustly 
if a waiver of the appellant's loan guaranty indebtedness 
were granted.

There is no evidence that VA shared any fault in the creation 
of the debt, that the veteran's reliance on VA benefits 
resulted in relinquishment of a valuable right or incurrence 
of a legal obligation, or that the veteran changed positions 
to his detriment because of the VA loan. 

The Board notes that the loan guaranty indebtedness has 
heretofore been collected from the veteran based upon 
incremental deductions from his VA disability compensation.  
Prior to an equitable ascertainment of the veteran's 
indebtedness, the Board must analyze his financial status and 
the impact of those loan guaranty payments on his ability to 
have discharged his responsibilities to provide himself and 
his family with the basic necessities of life at the time of 
the collection of the indebtedness and in the future.  The 
veteran submitted a financial status report when he initially 
applied for a waiver in 1990, and provided more current 
reports in 1997 and 1999.  

The veteran and his spouse are young, experienced, 
resourceful, and are now both employed; based upon their 
experience and initiative they may reasonably be expected to 
enjoy many more years of substantially gainful employment.  
The veteran and his spouse have both previously and recently 
reported a monthly surplus after payment of expenses and 
recurring monthly debts.  It is also significant to note that 
with one exception, they were current on the monthly payments 
made towards their secondary indebtedness.  

With respect to the veteran's overall debt picture, the Board 
is particularly mindful of the principle that, once the 
necessary living expenses have been met, the veteran is 
expected to accord a debt to VA the same regard given to any 
other debt.  

Based upon an analysis of the veteran's past and current 
finances, the Board is unable to conclude that the past 
repayment of the entire indebtedness over time imposed an 
undue hardship on the veteran.  The veteran's income, with 
consideration of the costs of life's basic necessities, has 
not been shown to be insufficient to permit repayment of his 
loan guaranty indebtedness.  This is not to say that he and 
his family did not experience certain inconveniences as a 
result of the payment of the indebtedness to the Government.  
Obviously, additional finances would have been beneficial to 
their quality of living.  There is no evidence, however, that 
they were forced to endure a lack of food, clothing, warmth, 
or shelter as a result of the collection of the debt.  

In conclusion, the Board has determined that the veteran was 
at fault in the creation of the loan guaranty indebtedness.  
Although the veteran claims that the loss was a direct result 
of his loss of his job status as a serviceman, since he has 
submitted no evidence showing that he was otherwise 
unemployable, and since he created the circumstances leading 
to the indebtedness in the first place, he should bear the 
burden of its repayment.  It has not been shown that he 
lacked the financial ability to do so.  It must also be noted 
that the Government has incurred a significant loss in this 
transaction.  The principle of affording the veteran the 
benefit of any evidence that may be in equipoise has been 
considered, but the Board has discovered no such evidence.  
The collection of the entire amount of $8,656.50, plus 
accrued interest, of his loan guaranty indebtedness was not 
and would not be unduly favorable or adverse to either the 
Government or the veteran and did not and would not violate 
the principles of "equity and good conscience."  The decision 
of the RO is affirmed.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a).  

ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $8,656.50, plus accrued interest, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

